651 F.2d 908
DaMATO, Carl A., DaMato, Rose, his wife, Appellants in No. 80-2762,v.TURNER & NEWALL, LTD., Bell Asbestos Mines, Ltd., SpecialAsbestos Company, Inc., Cassiar Asbestos Corp. Ltd.,Asbestos Corporation, Ltd., Huxley Development Corporation,Canadian Johns-Manville Asbestos, Ltd., CanadianJohns-Mansville Company, Ltd., Johns-Manville SalesCorporation, GAF Corporation, Lake Asbestos Corporation ofQuebec, Carey Canadian Mines, Ltd., North American AsbestosCorporation, General Mining and Finance Corporation, Ltd.,Turner Asbestos Fibres, Ltd., Central Asbestos Company, Ltd.and Certain Teed Corporation (Count VII Only), RaybestosManhattan, Inc., Southern Asbestos.LINDAHL, Pearl, Administratrix of the Estate of Lindahl,Fred S., Deceased, Appellant in No. 80-2763,v.TURNER & NEWALL, LTD. and Bell Asbestos Mines, Ltd. andSpecial Asbestos Company, Inc. and Cassiar Asbestos Corp.,Ltd. and Asbestos Corporation, Ltd. and Huxley DevelopmentCorporation and Canadian Johns-Manville Asbestos, Ltd. andCanadian Johns-Manville Company, Ltd. and Johns-ManvilleSales Corporation and GAF Corporation, and Lake AsbestosCorporation of Quebec and Carey Canadian Mines, Ltd. andNorth American Asbestos Corporation and General Mining andFinance Corporation, Ltd.TURNER ASBESTOS FIBRES, LTD. and Central Asbestos Company,Ltd. and Certain Teed Corporation (Count VIIOnly), Raybestos Manhattan, Inc.,Southern Asbestos, UnitedStates of America,v.CERTAIN TEED CORPORATION, Certain-Teed Corporation (Directlyand as Successor-In-Interest to Keasbey & Mattison Company)and Nicolet Industries, Inc. (Successor-In-Interest toKeasbey & Mattison Company).SAYLOR, Albert, Administrator of the Estate of Saylor,Jennie, dec'd., Appellant in No. 80-2764,v.TURNER & NEWALL, LTD., Bell Asbestos Mines, Ltd., SpecialAsbestos Company, Inc., Cassiar Asbestos Corp., Ltd.,Asbestos Corporation, Ltd., Huxley Development Corp.,Canadian Johns-Manville Asbestos, Canadian Johns-ManvilleCo., Ltd., Johns-Manville Sales Corp., GAF Corp., LakeAsbestos Corp. of Quebec, Carey Canadian Mines, Ltd., NorthAmerican Asbestos Corp., General Mining and Finance Corp.,Turner Asbestos Fibres, Ltd., Central Asbestos Co., Ltd.,Certain Teed Corp., Southern Asbestos and RaybestosManhattan, Inc., U.S.A., Nicolet Industries, Inc., AtlasAsbestos Company.PEARSON, Jessie I., Administratrix of the Estate of Pearson,Richard D., Deceased, Appellant in No. 80-2765,v.TURNER & NEWALL, LTD., Bell Asbestos Mines, Ltd., SpecialAsbestos Company, Inc., Cassiar Asbestos Corp., Ltd.,Asbestos Corporation, Ltd., Huxley Development Corporation,Canadian Johns-Manville Asbestos, Ltd., CanadianJohns-Manville Company, Ltd., Johns-Manville SalesCorporation, GAF Corporation, a Delaware Corporation, LakeAsbestos Corporation of Quebec, Carey Canadian Mines, Ltd.,North American Asbestos Corporation, General Mining andFinance Corporation, Ltd., Turner Asbestos Fibres, Ltd.,Central Asbestos Company, Ltd., and Certain TeedCorporation, Raybestos Manhattan, Inc., Southern Asbestosand United States of America.
Nos. 80-2762 to 80-2765.
United States Court of Appeals,Third Circuit.
Argued June 9, 1981.Decided June 22, 1981.

Edward Rubin, Robert Redler (argued), Hamburg, Rubin, Mullin & Maxwell, Lansdale, Pa., for appellants.
Patrick T. Ryan, Virginia Gibson-Mason, Drinker, Biddle & Reath, Philadelphia, Pa., David Booth Beers (argued), S. Elizabeth Gibson, Thomas R. Andrews, Shea & Gardner, Washington, D.C., for Cassiar Asbestos Corp. Ltd.
Edward B. Joseph, Frederic L. Goldfein, Ominsky, Joseph & Welsh, Philadelphia, Pa., for Asbestos Corp., Ltd.
Robert M. Britton, James F. Gallo, Post & Schell, Philadelphia, Pa., for Bell Asbestos Mines, Ltd.
Charles W. Craven, Marshall, Dennehey & Warner, Philadelphia, Pa., for Canadian Johns-Manville Asbestos, Canadian Johns-Manville Co., Johns-Manville Sales Corp.
G. Wayne Renneisen, Joel D. Gusky, Harvey, Pennington, Hertin & Renneisen, Philadelphia, Pa., for Carey Canadian Mines, Ltd.
Before ALDISERT, GIBBONS and WEIS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
The question for decision in this appeal by plaintiffs from adverse summary judgments in diversity actions brought under Pennsylvania law is whether the district court erred in determining that when the plaintiffs knew the physical causes and sources of their injuries, their lack of knowledge about the legal bases for prospective claims will not toll the Pennsylvania statute of limitations.  We affirm.


2
We are satisfied that Judge Newcomer's opinion in Grabowski v. Turner & Newall, 516 F.Supp. 114 (E.D.Pa.1980), sets forth the appropriate legal precepts and properly applied the undisputed facts thereto.  Additional support for the view we take is found in Volpe v. Johns-Manville Corp., 4 P.C.R. 290 (Phila.C.P.1980) (Takiff, J.).  See also Anthony v. Koppers Co., Inc., --- Pa.Super. ---, ---, 425 A.2d 428, 436 (1981) (citing Volpe with approval); cf. United States v. Kubrick, 444 U.S. 111, 100 S.Ct. 352, 62 L.Ed.2d 259 (1979) (interpreting two year limitation period in Federal Tort Claims Act, 28 U.S.C. § 2401).


3
The judgment of the district court will be affirmed.